     Case 2:20-cv-01359-KJD-VCF Document 16 Filed 04/22/21 Page 1 of 3



1    Steven J. Parsons
     Nevada Bar No. 363
2    LAW OFFICES OF STEVEN J. PARSONS
     10091 Park Run Dr Ste 200
3    Las Vegas NV 89145-8868
     (702) 384-9900
4    (702) 384-5900 (fax)
     Steve@SJPlawyer.com
5
     Scott E. Davis
6    Nevada Bar No. 8788
     SCOTT E. DAVIS, P.C.
7    8360 E Raintree Dr Ste 140
     Scottsdale, AZ 85260-2687
8    (602) 482-4300
     (602) 569-9720 – fax
9    davis@scottdavispc.com

10   Attorneys for Plaintiff
     CYNTHIA RICKS
11                                UNITED STATES DISTRICT COURT

12                                      DISTRICT OF NEVADA

13   CYNTHIA RICKS, an individual,                      Case No. 2:20-cv-01359-KJD-(VCF)

14          Plaintiff,                                  THE PARTIES STIPULATION and
                                                        (PROPOSED) ORDER
15   vs.                                                TO EXTEND THE DISCOVERY PLAN and
                                                        SCHEDULING ORDER
16 SUN LIFE ASSURANCE COMPANY OF                        (Fed. R. Civ. P. 26(f) and LR 26-1(e))
   CANADA, a foreign corporation, doing
17 business as SUN LIFE FINANCIAL,                      SECOND REQUEST

18          Defendant.
                                               /
19

20          Plaintiff, CYNTHIA RICKS, by her counsel, Steven J. Parsons of LAW OFFICES OF STEVEN

21   J. PARSONS and Defendant, SUN LIFE ASSURANCE COMPANY OF CANADA, by its counsel,

22   Kristina N. Holmstrom of OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C. hereby stipulate to

23   jointly request that the parties be given additional time to complete discovery.

24          The parties have met and conferred and respectfully represent that the parties explored

25   the possibility of settlement. In settlement discussions the parties agreed that discovery

26   needed to be completed before a settlement could ne reached. Both parties are willing to

27   reconsider settlement once discovery is completed.
                                                                          10091 Park Run Drive Suite 200
                                                                           Las Vegas, Nevada 89145-8868
                                                                        (702)384-9900; fax (702)384-5900
                                                                                      Info@SJPlawyer.com
                                               Page 1 of 3
     Case 2:20-cv-01359-KJD-VCF Document 16 Filed 04/22/21 Page 2 of 3



1            Discovery completed to date:

2            Defendant served Interrogatories and Requests for Production of Documents on Plaintiff

3    on February 24, 2021. Plaintiff is in the process of preparing responses and anticipates

4    having them completed no later than April 26, 2021.

5            Plaintiff served Interrogatories on Plaintiff on March 23, 2021. Defendant is in the

6    process of preparing responses and anticipates having them completed no later than May 21,

7    2021.

8            Current Deadlines:

9            Discovery Cutoff:                  August 2, 2021

10           Amend Pleadings/Add Parties:       May 4, 2021

11           Initial Expert Disclosures:        May 4, 2021

12           Rebuttal Expert Disclosures:       June 3, 2021

13           Dispositive Motions:               September 1, 2021

14           Joint Pretrial Order:              October 1, 2021

15           Interim Status Report:             June 3, 2021

16           The parties respectfully request the court extend the current deadlines by 90 days to

17   allow the parties to complete discovery and again explore the possibility of settlement.

18           Proposed Deadlines:

19           Discovery Cutoff:                  November 1, 2021

20           Amend Pleadings/Add Parties:       August 2, 2021

21           Initial Expert Disclosures:        August 2, 2021

22           Rebuttal Expert Disclosures:       September 1, 2021
                                                                         If dispositive motions are
23           Dispositive Motions:               December 1, 2021
                                                                         filed, the deadline
24           Joint Pretrial Order:              December 30, 2021        for filing the joint pretrial
                                                                         order will be suspended until
25           Interim Status Report:             September 1, 2021        30 days after decision on the
                                                                         dispositive motions or further
26   ...
                                                                         court order.
27   ...
                                                                          10091 Park Run Drive Suite 200
                                                                           Las Vegas, Nevada 89145-8868
                                                                        (702)384-9900; fax (702)384-5900
                                                                                      Info@SJPlawyer.com
                                               Page 2 of 3
     Case 2:20-cv-01359-KJD-VCF Document 16 Filed 04/22/21 Page 3 of 3



1           Dated: Thursday, April 22, 2021.

2    LAW OFFICES OF STEVEN J. PARSONS               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

3    /s/ Steven J. Parsons                          /s/ Kristina Holmstrom
     STEVEN J. PARSONS                              KRISTINA HOLMSTROM
4    Nevada Bar No. 363                             Nevada Bar No. 10086

5    Attorney for Plaintiff                         Attorneys for Defendant
     CYNTHIA RICKS                                  SUN LIFE ASSURANCE COMPANY OF CANADA
6

7                                               ORDER

8           IT IS SO ORDERED.
                      4-22-2021
9           Dated:                      .

10
                                                U.S. MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                         10091 Park Run Drive Suite 200
                                                                          Las Vegas, Nevada 89145-8868
                                                                       (702)384-9900; fax (702)384-5900
                                                                                     Info@SJPlawyer.com
                                               Page 3 of 3
